Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Hsu on May 3 and 5, 2022.

The application has been amended as follows: 
Cancel claims 1 through 8;
Replace claim 9 with the following:
9.  A method for treating myopia in a subject, comprising administering to said subject an ophthalmic composition consisting of a therapeutically effective amount of an aqueous extract of a combination of Polygonum cuspidatum Sieb. et Zucc. and Prunella vulgaris, in combination with an ophthalmically acceptable carrier.
		; and	
Cancel claim 11.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: prior art of record (Okamoto, Peng, Wan) teaches using compositions comprising an extract of Polygonum cuspidatum Sieb et Zucc. to treat myopia, and using compositions comprising an extract of Prunella vulgaris (CN 111346152A, Abstract).  A method of treating myopia comprising administering to a subject an ophthalmic composition  consisting of a therapeutically effective amount of an aqueous extract of a combination of Polygonum cuspidatum Sieb. et Zucc. and Prunella vulgaris, and an ophthalmically acceptable carrier, which results in a reduction in expression of TNF-α  in human retinal pigment epithelial (RPE) primary cells  (Specification, Example 7) and supports inhibition of myopia progression (Specification, Example 9) is determined patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/Primary Examiner, Art Unit 1615